PROLOR BIOTECH LTD.

 

NON COMPETE AGREEMENT

 

This Non Compete Agreement (the "Agreement") is entered into by and between
Prolor Biotech Ltd., an Israeli company (together with any current and future
subsidiaries, affiliates, successors or assigns, the "Company"), and Fuad Fares
("Consultant").

 

In consideration of Consultant's employment with the Company and the receipt of
consideration previously paid, now or hereafter paid to Consultant, and the
covenants and agreements herein contained, the Company and Consultant, intending
to be legally bound hereby, agree as follows:

 

1. Non-competition. Consultant agrees that, while Consultant is employed by the
Company and for a period of one year after termination of Consultant's
employment with the Company for whatever reason, Consultant shall not, directly
or indirectly, own, operate, engage in, assist, be employed by, or have any
material interest in any business that is engaged, or planning to be engaged, in
the development, manufacturing, marketing or selling of long-acting therapeutic
proteins, provided that this covenant shall not prohibit Consultant from owning
up to five percent of any class of equity securities for which an active public
trading market exists.

 

2. Non Solicitation. Consultant agrees that, while Consultant is employed by the
Company and for a period of one year after termination of Consultant's
employment with the Company for whatever reason, Consultant shall not, directly
or indirectly, solicit or induce, or attempt to solicit or induce, any
Consultant, consultant, service provider, agent, distributor, customer or
supplier of the Company to terminate, reduce or modify the scope of such
person's or entity’s engagement with the Company.

 

3. Acknowledgment. Consultant confirms that he has carefully reviewed the
provisions of this Agreement, fully understands the consequences thereof and has
assessed the respective advantages and disadvantages of entering into this
undertaking. In light of the above, Consultant represents and warrants that if
Consultant's employment with the Company were terminated, Consultant could earn
a living while fully complying with the terms of this Agreement and that the
restrictions contained in this Agreement are reasonable and necessary to protect
the Company's legitimate interests in its proprietary and confidential
information.

 

4. Survival. The terms of this Agreement survive Consultant's termination of
employment for any reason for a period of one year. Wherever this Agreement
contemplates that Consultant will have an obligation or be subject to a
restriction at or after the term of Consultant's employment with the Company,
Consultant agrees that that obligation or restriction will exist without regard
to which party to this Agreement terminates the employment relationship, and
without regard to the reason (or lack thereof) for the termination of the
employment relationship. In the event that Consultant leaves the employment of
the Company, Consultant hereby agrees that the Company may notify Consultant's
new employer (and any party with whom Consultant maintains a consulting
relationship) of Consultant's obligations under this Agreement.

 

5. Not an Employment Agreement. This Agreement is not a contract for employment
with the Company.

 

6. Entire Agreement; Waiver and Amendment. With respect to the subject matter of
this Agreement, this is the entire agreement between Consultant and the Company,
and supersedes all previous oral or written understandings or agreements between
Consultant and the Company. No waiver or modification of any provision of this
Agreement shall be effective unless signed by both the Company and Consultant.

 

7. Governing Law; Jurisdiction. This Agreement shall be governed by the laws of
the State of Israel without giving effect to principles of conflicts of law or
choice of law that would cause the laws of any other jurisdiction to apply.
Consultant consents to the exclusive jurisdiction of any court of competent
jurisdiction located in Israel and irrevocably agrees that all actions or
proceedings relating to this Agreement may be litigated in such courts.
Consultant accepts, generally and unconditionally, the jurisdiction of the
aforesaid courts and waives any defense of forum non conveniens, and irrevocably
agrees to be bound by any judgment rendered thereby in connection with this
Agreement.

 

 

 



 

8. Severability. If any provision of this Agreement is or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, such provision shall be
deemed amended to conform to applicable laws so as to be valid and enforceable
and the remainder of this Agreement shall remain in full force and effect.
Consultant agrees that if all or any portion of a covenant is held unreasonable
or unenforceable by a court or agency having valid jurisdiction, Consultant will
be bound by any lesser covenant subsumed within the terms of such covenant,
which lesser covenant imposes the maximum duty permitted by law, as if the
resulting covenant were separately stated in and made a part of this Agreement.

 

9. Remedies. Consultant agrees that if Consultant engages in any activities
prohibited by this Agreement or fails to take actions required by this
Agreement, irreparable harm to the Company will likely result, for which a
remedy in the form of damages may not be adequate or otherwise ascertainable.
Consequently, the Company will be entitled to temporary, preliminary and
permanent injunctive relief against Consultant. This section will not limit any
other legal or equitable remedies that the Company may have against Consultant
for violations of this Agreement.

 

10. Assignment. This Agreement shall be binding upon, and inure to the benefit
of, the Company and Consultant and their respective successors and permitted
assigns. The Company may assign this Agreement to any successor of the Company,
including any successor of the Company by sale of all or substantially all of
the Company's assets. Consultant hereby consents to any such assignment. Any
successor to the Company is an intended third-party beneficiary of this
Agreement. Consultant may not assign this Agreement.

 

IN WITNESS WHEREOF, the Company and Consultant have entered into this Agreement
as of the Effective Date set forth below.

 

Prolor Biotech Ltd. Consultant         By: /s/ Shai Novik /s/ Fuad Fares Name:
Shai Novik Fuad Fares Title:   President May 9, 2012

 

 



 

 

 

